Name: Council Regulation (EEC) No 2179/90 of 24 July 1990 amending for the third time Regulation (EEC) No 2390/89 laying down general rules for the import of wines, grape juice and grape must
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 198/10 Official Journal of the European Communities 28 . 7 . 90 COUNCIL REGULATION (EEC) No 2179/90 of 24 July 1990 amending for the third time Regulation (EEC) No 2390/89 laying down general rules for the import of wines, grape juice and grape must expiring on 31 July 1990 ; whereas, taking into account the time necessary to examine the implementation of future arrangements, the abovementioned period should be extended for one year, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1325/90 (2), and in particular Article 70 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 1 (2) and Article 2 of Regulation (EEC) No 2390/89 (3), as last amended by Regulation (EEC) No 1772/90 (4), set out the import facilities for wine products originating in third countries which offer specific guaran ­ tees through the provision of a certificate of origin and conformity and an analysis report ; whereas Article 3 (2} of that Regulation limits the said facilities to a trial period HAS ADOPTED THIS REGULATION : Article 1 In Article 3 (2) of Regulation (EEC) No 2390/89, the date '31 July 1990' shall be replaced by '31 July 1991 ', Article 2 This Regulation shall enter into force on 1 August 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1990 . For the Council The President C. MANNINO (') OJ No L 84, 27. 3 . 1987, p. 1 . I1) OJ No L 132, 23. 5 . 1990, p. 19 . (3) OJ No L 232, 9 . 12. 1989, p. 7. (4) OJ No L 163, 29. 6 . 1990, p. 3.